DETAILED ACTION
Claims 1-10 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 2-4, and 7-9 recite the alternative conjunctive form “and/or” rather than the conventional form of “at least one of [A], [B], and [C]” as is conventionally used as with Markush groupings of claim limitations.  The examiner recommends removing the phrase “and/or” and replace the phrasing with conventional Markush Group language instead to make the alternative limitations clearer.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the rear light is oriented at second predefined points and/or second predefined geometries of the rear-end covering and is fastened to the body and/or to the rear-end covering at the second fastening point.” The use of multiple instances of the alternative conjunctive form “and/or” makes it difficult to determine how many of the claim limitations must be met to read on the claim.  Do lines 2-3 of claim 3 require that the trim is oriented at the rear-end covering and is fastened to the body?  Is claim 3 met by a reference that teaches a rear light oriented to the rear end covering at second fastening points, or does the alternative conjunctive form of the claim also require that the rear light is fastened to the body?
Claims 4 and 7-8 each depend from claim 3, and therefore are rejected for at least the reasons presented above with respect to claim 3.
Claim 4 recites multiple instances of the alternative conjunctive form, is rejected for substantially the reasons presented above with respect to claim 3.
Claim 5 recites the limitation "two of the rear lights" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 requires only “a rear light” at line 4.
Claim 6 depends from claim 5, and therefor is rejected for at least the reasons presented above with respect to claim 5.
Claim 8 recites “a projecting pin of the rear-end covering and/or of the rear light of the rear-end covering and/or of the rear light” at lines 3-4.  It appears that there may be duplicated text. The examiner does not understand the rear light to be “of” the rear-end covering in any of the claims from which claim 8 depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2020/0164923 to Marchlewski et al. (hereinafter “Marchlewski”)
Regarding claim 1, Marchlewski discloses a method for mounting vehicle elements in a motor vehicle rear end (see paragraph [0027]) of a motor vehicle (10), said method comprising: a) fastening a rear-end covering (12) on a body of a motor vehicle (see paragraph [0030]), b) following step a), positioning a rear light (20) on the rear end covering (12; see paragraph [0042]), and c) following steps a) and b), positioning trim (40) on the rear-end covering and on the rear light (see paragraph [0042] and compare Figs. 4 and 5).
Regarding claim 2, Marchlewski discloses the limitations of claim 1, and further Marchlewski discloses that the rear-end covering (12) is oriented at first predefined points (locations of fasteners 36, 38; see paragraph [0040]) and/or first predefined geometries of the body (see paragraph [0030]) and is fastened to the body at first fastening points (see paragraph [0040]; locations of fasteners 36 and 38).
Regarding claim 3, Marchlewski discloses the limitations of claim 2, and further Marchlewski discloses that the rear light (20) is oriented at second predefined points (at bracket 26) and/or second predefined geometries of the rear-end covering (unnumbered cutout, see Figs. 3 and 4) and is fastened to the body and/or to the rear-end covering (12) at second fastening points (via support 26; see paragraph [0042]).
Regarding claim 4, Marchlewski discloses the limitations of claim 3, and further Marchlewski discloses that the trim (40) is orientated at third predefined points (see paragraph [0042]) and/or at third predefined geometries of the rear-end covering (12) and/or of the rear light (20; positioned below tail lamp) and is fastened to the body and/or to the rear-end covering (12) and/or to the rear light (20) at third fastening points.
Regarding claim 5, Marchlewski discloses the limitations of claim 1, and further Marchlewski discloses that the trim (40) is arranged between two of the rear lights (20; see Fig. 1; it appears that trim element extends across the rear of the vehicle underneath lights 20). 
Regarding claim 6, Marchlewski discloses the limitations of claim 5, and further Marchlewski discloses that the trim (40) is arranged so as to be flush with the rear lights (20; see paragraph [0042]).
Regarding claim 7, Marchlewski discloses the limitations of claim 3, and further Marchlewski discloses that each second predefined point and/or each second predefined geometry of the rear-end covering (12) is a surface of the rear-end covering (cutout; see Figs. 3 and 4), a projecting pin of the rear-end covering, a round hole of the rear-end covering, an oblong hole of the rear-end covering and/or a rectangular hole of the rear-end covering.
Regarding claim 8, Marchlewski discloses the limitations of claim 4, and further Marchlewski discloses that each third predefined point and/or each third predefined geometry of the rear-end covering (12) and/or of the rear light (20) is a surface of the rear-end covering (12) and/or of the rear light (20), a projecting pin of the rear-end covering and/or of the rear light of the rear-end covering and/or of the rear light, a round hole of the rear-end covering and/or of the rear light, an oblong hole of the rear-end covering and/or of the rear light and/or a rectangular hole of the rear-end covering and/or of the rear light.
Regarding claim 9, Marchlewski discloses the limitations of claim 1, and further Marchlewski discloses that the fastening of step occurs by means of screws (see paragraph [0040]; fasteners 34, 36, 38 may be threaded bolts), plug-in connections, latching connections and/or adhesive bonding.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marchlewski as applied to claim 1 above, and further in view of United States Patent 5,497,303 to Decinti et al. (hereinafter “Decinti”).
Regarding claim 10, Marchlewski discloses the limitations of claim 1, however does not explicitly disclose that the trim (40) includes logos or lettering.  Marchlewski teaches that the trim element (40) may be a rear bumper (see paragraph [0042]).
Decinti teaches a rear bumper trim element (10) for a motor vehicle (see Col. 1, lines 38-43 and Col. 2, lines 58-61).  The rear bumper trim element (10) may be provided with lettering (16) stamped on a conventional bumper cover element (see Col. 3, lines 5-13) as a means for customizing vehicles (see Col. 1, lines 4-9).  Decinti teaches that the lettering may be formed in prior art bumper elements using a plurality of tooling (see Col. 3, lines 5-13) or by stamping (see Col. 3, lines 51-58) to provide a professionally finished look to the vehicle bumper.
It would have been obvious to one having ordinary skill in the art to modify the method taught by Marchlewski to provide the trim element with lettering or a logo, as taught by Decinti. (See MPEP 2143(A)). The resulting method would predictably provide a vehicle bumper and light assembly combination having conventional aesthetic characteristics without modification of the principles of operation of Marchlewski.  Further, one having ordinary skill in the art would find it advantageous to provide for customizing a vehicle bumper where a vehicle owner desires to have details or designs which distinguish their vehicle from mass-produced models thereof (see Col. 1, lines 19-25 of Decinti).
Thus, the combination of Marchlewski and Decinti teaches the limitations of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent 9,328,891 to Dernar et al. (hereinafter “Dernar”) teaches a vehicle tail light assembly attached to a vehicle body (16).
United States Patent Application Publication 2017/0036627 to Mawston et al. (hereinafter “Mawston”) teaches a method for attaching a tail lamp (7) to a vehicle body (5) and then attaching a trim element (3) to the vehicle body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726